UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1766


GARY PHAM,

                                            Plaintiff - Appellant,

          versus

D. B. ELLIS, Patrol Section; WINTER HILL
APARTMENT; DEPARTMENT OF HUMAN DEVELOPMENT;
SOCIAL SECURITY DISTRICT OFFICE; LOCK WOOD
HOUSE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-96-183-A)

Submitted:   August 20, 1996           Decided:     September 3, 1996

Before WILKINS and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Gary Pham, Appellant Pro Se. Anthony D. Dawyer, Columbia, Mary-
land; Ann Gouldin Killalea, OFFICE OF THE COUNTY ATTORNEY, Fairfax,
Virginia; Constance Harriett Frogale, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia; Steven Dewey Briglia, BRIGLIA &
WRIGHT, P.C., Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting the

Defendants' motions to dismiss Appellant's claim that he was being

victimized and that the Defendants were part of a conspiracy to

further this victimization. We have reviewed the record and the

district court's order and find no reversible error. Appellant's
complaint fails to satisfy any of the requirements of Fed. R. Civ.

P. 8(a). Appellant makes no assertions as to why the federal court

has jurisdiction, nor does he raise any federal questions or con-

stitutional issues. Furthermore, Appellant's complaint fails to
state a cause of action upon which relief could be granted and

therefore was properly dismissed pursuant to Fed. R. Civ. P.

12(b)(6). Finally, Appellant fails to make any specific request for

relief in his complaint. Accordingly, we affirm the order of the

district court. Pham v. Ellis, No. CA-96-183-A (E.D. Va. Apr. 26,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2